Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant arguments and claim amendments received on April 11, 2022 are entered into the file. Currently, claims 1 and 5 are amended and claims 2 and 4 are cancelled, resulting in claims 1, 3, and 5-8 pending for examination.

Response to Amendment
Response – Claim Rejections 35 USC §112
The rejections of claims 1, 3, and 5-8 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, are overcome by Applicants amendments to the claims in the response filed April 11, 2022.

Response – Claim Rejections 35 USC §112
Applicant’s arguments and claim amendments filed April 11, 2022 have been fully considered and are persuasive.
The rejections of:
claims 1, 3, 5-6, and 8 under 35 U.S.C. 103 as being unpatentable over Takahashi (JP 2012-095868) in view of Kato (US 2015/0114428),
claim 7 under 35 U.S.C. 103 as being unpatentable over Takahashi (JP 2012-095868) in view of Kato (US 2015/0114428) as applied to claim 1 above, and further in view of Engineering Design Handbook (Chapter 2 – Glass Fiber Reinforcement),
claims 1, 3, 5-6, and 8 alternatively under 35 U.S.C. 103 as being unpatentable over Takahashi (JP 2012-095868) in view of Kato (US 2015/0114428), and
claim 7 alternatively under 35 U.S.C. 103 as being unpatentable over Takahashi (JP 2012-095868) in view of Kato (US 2015/0114428) as applied to claim 1 above, and further in view of Engineering Design Handbook (Chapter 2 – Glass Fiber Reinforcement)
have been withdrawn in light of the amendments to the claims filed April 11, 2022.
	

Reasons for Allowance
Claims 1, 3, and 5-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art does not teach or render obvious an interdental cleaning tool comprising a base having a shaft and a grip located at a proximal end of the shaft, the shaft configured to be inserted into an interdental space, and a cleaner configured to clean the interdental space, the cleaner covering an outer peripheral surface of a distal portion of the shaft, the cleaner including a distalmost end and a proximalmost end located between the distalmost end and the grip, wherein the base is formed of a composite material comprising a synthetic resin, a reinforcement material and a low-hardness resin having a lower hardness than a hardness of the synthetic resin, wherein a content of the low-hardness resin in the composite material is 3.5% by weight or more and 10% by weight or less, wherein the reinforcement material is a fibrous reinforcement material, and wherein the shaft includes a central portion located between the proximalmost end of the cleaner and the grip, the central portion of the shaft being formed of the composite material as recited in instant claim 1.

Takahashi (JP 2012-095868)1, cited in the previous office action, is considered the closest prior art of record. Takahashi teaches an interdental cleaning tool that removes dirt and food waste from between teeth (to be inserted into an interdental space) (paragraph [0001]). As shown in FIGS. 1 and 2, the interdental cleaning tool 1 includes a cleaning unit 4 in which a rod-shaped core material 2 (shaft) is covered with a foam body 3 (cleaner) (cleaner covering an outer peripheral surface of the shaft) (paragraph [0013]). The cleaning part 4 is the part that is inserted between the teeth and removes dirt and food waste (capable of cleaning the interdental space) (paragraph [0014]). The cleaning unit 4 is attached to the tip of a gripping unit 5 (paragraph [0014]).
The rod-shaped core material 2 is defined as the claimed shaft, and the rod-shaped core material 2 and the gripping unit 5 are collectively defined as the claimed base. The foam body 3 is defined as the cleaner.
As the material of the core material 2 (shaft), a resin (synthetic resin) or metal that is harder than the resin used in the foam (low-hardness resin having a lower hardness that a hardness of the synthetic resin) can be used (paragraph [0016]). In order to increase adhesiveness between the core material 2 (shaft) and the foam 3 (cleaner) the resin forming the foam 3 may be mixed with the resin forming the core material 2 (shaft) (paragraph [0016]). When the resin forming the foam 3 (low-hardness resin) is mixed, the content of the resin forming the foam 3 (low-hardness resin) in the core material 2 (shaft) is preferably in the range of 2 to 30 wt% (paragraph [0016]). The resin forming the foam 3 (low-hardness resin) is preferably an elastomer (wherein the elastomer is a resin that is the same as the low-hardness resin) (paragraph [0018]).
Takahashi does not teach the shaft including a central portion located between the proximalmost end of the cleaner and the grip. As can be seen in FIG. 5 of Takahashi, the foam 3 (cleaner) extends to the gripping portion 5. As such the central portion of the shaft is in the portion containing the foam 3 (cleaner), not between a proximalmost end of the foam 3 (cleaner) and the gripping portion 5 as is claimed.

Kato (US 2015/0114428), cited in the previous office action, is relevant to the claimed invention. Kato teaches an interdental cleaning tool including: a base part made of synthetic resin, the base part having a handle base and an elongated shaft-like core base connected to a leading end of the handle base; and a flexible part made of an elastomer and covering a least a portion of the base part, the flexible part having at least a cleaning flexible part covering the core base (paragraph [0010]).
Inclusion of a fiber material (reinforcement material) improves the base part in dimension stability and strength rigidity to prevent deformation of the base part (paragraphs [0027] and [0031]). Kato further teaches the fiber material (reinforcement material) is set at 12 weight% or more and 35 weight% or less (paragraph [0031]). If the fiber material (reinforcement material) is less than 12 weight% the cleaning part is prone to be bent and hard to insert between adjacent teeth, however if it exceeds 35 weight% the cleaning part is prone to be broken and may injury the user or be accidentally swallowed. Preferably, the fiber material uses glass fiber (paragraph [0018]).
Kato does not remedy the deficiencies of Takahashi identified above.

Engineering Design Handbook (Chapter 2 – Glass Fiber Reinforcement), cited in the previous office action, is relevant to the claimed invention.
Engineering Design teaches that chopped glass strands are available with different sizing for compatibility with various thermoplastic resin systems, and that the factors affecting the properties of the reinforced thermoplastics are the type of glass, sizing, interface between glass fiber and plastic matrix, fiber dispersion, fiber concentration, fiber orientation, and fiber length and diameter (2-1 Introduction). With respect to chopped strand length, in polypropylene the longer strands will tend to assume a straighter position, whereas in nylon an increase in chopped strand length lowers heat deflection (2-5.3.5 Glass Fiber Length). Strands longer than 0.5 in. are distributed in the polymer matrix differently than the short strands (2-5.3.5 Glass Fiber Length). The long strands tend to flow poorly and/or leave unreinforced spots in the polymer (2-5.3.5 Glass Fiber Length). The short strands distribute themselves better and cover larger areas in the polymer (2-5.3.5 Glass Fiber Length). Engineering Design also describes the critical length of the fiber, and its effect on the maximum strain of a composite (2-5.2 Discontinuous Fiber Reinforcement). Depending on the length of the fibers, at low strains all fibers will make a contribution to the reinforcement, however as the strain increases a progressively lower amount of the fibers will provide reinforcement (2-5.2 Discontinuous Fiber Reinforcement).
Engineering Design does not remedy the deficiencies of Takahashi identified above.

Therefore there is no prior art, either alone or in combination, which teaches an interdental cleaning tool comprising a base having a shaft and a grip located at a proximal end of the shaft, the shaft configured to be inserted into an interdental space, and a cleaner configured to clean the interdental space, the cleaner covering an outer peripheral surface of a distal portion of the shaft, the cleaner including a distalmost end and a proximalmost end located between the distalmost end and the grip, wherein the base is formed of a composite material comprising a synthetic resin, a reinforcement material and a low-hardness resin having a lower hardness than a hardness of the synthetic resin, wherein a content of the low-hardness resin in the composite material is 3.5% by weight or more and 10% by weight or less, wherein the reinforcement material is a fibrous reinforcement material, and wherein the shaft includes a central portion located between the proximalmost end of the cleaner and the grip, the central portion of the shaft being formed of the composite material as recited in instant claim 1.

Claims 3 and 5-8 are also allowed based on their dependency from claim 1, allowed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        



    
        
            
    

    
        1 machine translation used as reference